Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is in response to the application filed 9/1/2022 in which Claims 1-6, 9-20 are pending.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 9, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 6, 9, 10, 14, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0300972 to Moon in view of U.S. Patent Publication 2020/0044757 to Modi in further view of U.S. Patent 10,489,496 to Sen et al (“Sen”).
As to Claim 1, Moon teaches a server apparatus comprising: a location information acquisition unit that acquires location information of a terminal or location information of a person (beacon server 130 [location information acquisition unit] receives, from the terminal 120, an acknowledgement for the reception of a signal from a beacon 132, see ¶ 0067; Fig. 1); 
a selection unit that selects a jingle by using the acquired location information (beacon server 130 [location information acquisition unit] receives, from the terminal 120, an acknowledgement for the reception of a signal from a beacon 132 and provides the information received along with the acknowledgement to the advertisement provision server 110, see ¶ 0067; beacon server 130 may deliver the received identification information of the beacon 132, the advertisement information, the identification information of the terminal 120, and the like to the advertisement provision server 110. The advertisement server 110 may provide an advertisement [jingle] to the terminal 120 using the received information, see ¶ 0069; Fig. 1); 
Moon does not explicitly disclose a decision unit that decides reproducible sound information by using the acquired location information; a sound reproduction control unit that generates sound information so as to reproduce the jingle and the reproducible sound information in this order, and causes the terminal to reproduce the generated sound information.  
Modi teaches a decision unit that decides reproducible sound information by using the acquired location information (vehicle-based media system can determine a fingerprint for the captured audio content...the server could receive various audio advertisements and, for each audio advertisement, could generate respective reference audio fingerprints representing the respective audio advertisements, see ¶ 0041; in real time as the vehicle-based media system receives an audio advertisement, the vehicle-based media system could generate query audio fingerprint data representing the audio content of the advertisement that it is receiving and could transmit the query audio fingerprint data to the server for analysis, see ¶ 0042; As the server receives the query audio fingerprint data from the vehicle-based media system, the server could compare the query audio fingerprint data with the reference audio fingerprint data of the known advertisements. And if the server thereby determines with sufficient confidence that the query audio fingerprint data matches particular reference audio fingerprint data, then the server could conclude that the advertisement being received by the vehicle-based media system is the known advertisement represented by the particular reference audio fingerprint data [decides reproducible sound information], see ¶ 0043; once the advertisement that is being received by the vehicle-based media system has been identified, the identified advertisement can be used as a basis to retrieve a geographic location associated with the identified reference content [decides reproducible sound information based on location], see ¶ 0044); 
a sound reproduction control unit that generates sound information so as to reproduce the jingle and the reproducible sound information in this order, and causes the terminal to reproduce the generated sound information (vehicle-based media system can use both the identified advertisement [reproduce the jingle] and the determined location data as a basis to select and perform a navigation-related action, see ¶ 0046; vehicle-based media system 300 displays a nearby business location 310 of an advertised business and an associated navigation prompt 312 (here, “Route to Nearby Core4 Coffee Roasters?”) [reproducible sound information] which can be displayed concurrently with the advertisement playing on the radio station (and/or soon thereafter), see ¶ 0071; at block 412, based at least on the identified geographic location associated with the identified reference audio content, outputting, via the user interface of the vehicle-based media system, a prompt to navigate to the identified geographic location, see ¶ 0080; Fig. 4; user interface 108 can include...output components such as...a sound speaker, see ¶ 0032; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon with Modi to teach a decision unit that decides reproducible sound information by using the acquired location information; a sound reproduction control unit that generates sound information so as to reproduce the jingle and the reproducible sound information in this order, and causes the terminal to reproduce the generated sound information.  The suggestion/motivation would have been in order for the media system to output the audio content through one or more speakers located within the vehicle (see ¶ 0004).
Moon and Modi do not expressly disclose wherein the jingle is specific patterns of sound elements.
Sen teaches wherein the jingle is specific patterns of sound elements (the media guidance application may generate an audio file along with the inserted advertisement text. For example, when the subtitle line “you should carry on and just do it” is inserted with an advertisement phrase to be “you should carry on and just do it WITH NIKE,” the media guidance application may generate an audio file corresponding to the advertisement phrase “WITH NIKE” [specific pattern of sound elements] to supplement the original audio track of the media asset, see Col. 5, lines 47-55).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon and Modi with Sen to teach wherein the jingle is specific patterns of sound elements. The suggestion/motivation would have been in order to stand out from the text of subtitles in order to better capture the attention of a viewer (see Col. 5, lines 61-62).
As to Claim 2, Moon, Modi and Sen depending on Claim 1, Modi teaches wherein the reproducible sound information includes information about contents that a person is able to experience in relation to the location information and information for determining a facility indicated by the location information, in this order (the vehicle-based media system, an occupant's mobile device, or both may take actions that result in additional content related to the advertisement being displayed for one or more occupants and thereby increase therein interactions with (and interest in) the advertisement (and the underlying business/products/services advertised  therein). In a further aspect, the vehicle-based media system may also store the associated information (e.g., reference audio content, associated visual content, the occupant's interactions with the geographic location, or all of the above) for future use by the media system, see ¶ 0053).  
As to Claim 6, Moon, Modi and Sen depending from Claim 1, Modi teaches wherein an action history including an attribute that causes an action is stored in a storage apparatus, and the decision unit selects contents of the reproducible sound information by using the attribute included in the action history (location data for a particular advertisement can include location data for multiple locations. For instance, as noted above, the particular advertisement might be an advertisement for a chain of restaurants, and the location data for the particular advertisement can include location data for each restaurant of the chain of restaurants. As such, the vehicle-based media system can be configured to consider the nearest restaurant location when determining whether to perform the navigation-related action [attribute causes an action]. For instance, if the nearest restaurant is within the threshold proximity/distance of the vehicle-based media system location, then the vehicle-based media system can perform the navigation-related action, such as by displaying a prompt to navigate the vehicle to the nearest restaurant location. Alternatively, if the nearest restaurant is not within the threshold proximity/distance of the vehicle-based media system location, then the vehicle-based media system can refrain from performing the navigation-related action., see ¶ 0051; the vehicle-based media system can also display one or more suggested geographic locations associated with the advertisement content (and directions for navigating to these to the same) based on various attributes of the received geographic location data (e.g., a prompt for navigating to the closest geographic location [attribute included in the action history] associated with the advertisement, the geographic location with best traffic conditions for navigating thereto, etc.) [selects contents of the reproducible sound information], see ¶ 0052;  an occupant's mobile device, or both may take actions that result in additional content related to the advertisement being displayed for one or more occupants and thereby increase therein interactions with (and interest in) the advertisement (and the underlying business/products/services advertised therein). In a further aspect, the vehicle-based media system may also store the associated information (e.g., reference audio content, associated visual content, the occupant's interactions with the geographic location, or all of the above) for future use by the media system, see ¶ 0053).
As to Claim 9, Moon teaches an information processing method executed by a server apparatus, the method comprising: acquiring location information of a terminal or location information of a person (beacon server 130 [location information acquisition unit] receives, from the terminal 120, an acknowledgement for the reception of a signal from a beacon 132, see ¶ 0067; Fig. 1); 
selecting a jingle by using the acquired location information (beacon server 130 [location information acquisition unit] receives, from the terminal 120, an acknowledgement for the reception of a signal from a beacon 132 and provides the information received along with the acknowledgement to the advertisement provision server 110, see ¶ 0067; beacon server 130 may deliver the received identification information of the beacon 132, the advertisement information, the identification information of the terminal 120, and the like to the advertisement provision server 110. The advertisement server 110 may provide an advertisement [jingle] to the terminal 120 using the received information, see ¶ 0069; Fig. 1); 
Moon does not explicitly disclose deciding reproducible sound information by using the acquired location information, and 5Docket No. 5050000044US01 generating sound information so as to reproduce the jingle and the reproducible sound information in this order, and causing the terminal to reproduce the generated sound information.  
Modi teaches deciding reproducible sound information by using the acquired location information (vehicle-based media system can determine a fingerprint for the captured audio content...the server could receive various audio advertisements and, for each audio advertisement, could generate respective reference audio fingerprints representing the respective audio advertisements, see ¶ 0041; in real time as the vehicle-based media system receives an audio advertisement, the vehicle-based media system could generate query audio fingerprint data representing the audio content of the advertisement that it is receiving and could transmit the query audio fingerprint data to the server for analysis, see ¶ 0042; As the server receives the query audio fingerprint data from the vehicle-based media system, the server could compare the query audio fingerprint data with the reference audio fingerprint data of the known advertisements. And if the server thereby determines with sufficient confidence that the query audio fingerprint data matches particular reference audio fingerprint data, then the server could conclude that the advertisement being received by the vehicle-based media system is the known advertisement represented by the particular reference audio fingerprint data [decides reproducible sound information], see ¶ 0043; once the advertisement that is being received by the vehicle-based media system has been identified, the identified advertisement can be used as a basis to retrieve a geographic location associated with the identified reference content [decides reproducible sound information based on location], see ¶ 0044), and 
5Docket No. 5050000044US01generating sound information so as to reproduce the jingle and the reproducible sound information in this order, and causing the terminal to reproduce the generated sound information (vehicle-based media system can use both the identified advertisement [reproduce the jingle] and the determined location data as a basis to select and perform a navigation-related action, see ¶ 0046; vehicle-based media system 300 displays a nearby business location 310 of an advertised business and an associated navigation prompt 312 (here, “Route to Nearby Core4 Coffee Roasters?”) [reproducible sound information] which can be displayed concurrently with the advertisement playing on the radio station (and/or soon thereafter), see ¶ 0071; at block 412, based at least on the identified geographic location associated with the identified reference audio content, outputting, via the user interface of the vehicle-based media system, a prompt to navigate to the identified geographic location, see ¶ 0080; Fig. 4; user interface 108 can include...output components such as...a sound speaker, see ¶ 0032; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon with Modi to teach deciding reproducible sound information by using the acquired location information, and 5Docket No. 5050000044US01 generating sound information so as to reproduce the jingle and the reproducible sound information in this order, and causing the terminal to reproduce the generated sound information.  The suggestion/motivation would have been in order for the media system to output the audio content through one or more speakers located within the vehicle (see ¶ 0004).
Moon and Modi do not expressly disclose wherein the jingle is specific patterns of sound elements.
Sen teaches wherein the jingle is specific patterns of sound elements (the media guidance application may generate an audio file along with the inserted advertisement text. For example, when the subtitle line “you should carry on and just do it” is inserted with an advertisement phrase to be “you should carry on and just do it WITH NIKE,” the media guidance application may generate an audio file corresponding to the advertisement phrase “WITH NIKE” [specific pattern of sound elements] to supplement the original audio track of the media asset, see Col. 5, lines 47-55).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon and Modi with Sen to teach wherein the jingle is specific patterns of sound elements. The suggestion/motivation would have been in order to stand out from the text of subtitles in order to better capture the attention of a viewer (see Col. 5, lines 61-62).
As to Claim 10, Moon, Modi and Sen depending on Claim 9, Modi teaches wherein the reproducible sound information includes information about contents that a person is able to experience in relation to the location information and information for determining a facility indicated by the location information, in this order (the vehicle-based media system, an occupant's mobile device, or both may take actions that result in additional content related to the advertisement being displayed for one or more occupants and thereby increase therein interactions with (and interest in) the advertisement (and the underlying business/products/services advertised  therein). In a further aspect, the vehicle-based media system may also store the associated information (e.g., reference audio content, associated visual content, the occupant's interactions with the geographic location, or all of the above) for future use by the media system, see ¶ 0053).  
As to Claim 14, Moon, Modi and Sen depending from Claim 1, Modi teaches wherein an action history including an attribute that causes an action is stored in a storage apparatus, and the method executed by the server apparatus comprises selecting contents of the reproducible sound information by using the attribute included in the action history (location data for a particular advertisement can include location data for multiple locations. For instance, as noted above, the particular advertisement might be an advertisement for a chain of restaurants, and the location data for the particular advertisement can include location data for each restaurant of the chain of restaurants. As such, the vehicle-based media system can be configured to consider the nearest restaurant location when determining whether to perform the navigation-related action [attribute causes an action]. For instance, if the nearest restaurant is within the threshold proximity/distance of the vehicle-based media system location, then the vehicle-based media system can perform the navigation-related action, such as by displaying a prompt to navigate the vehicle to the nearest restaurant location. Alternatively, if the nearest restaurant is not within the threshold proximity/distance of the vehicle-based media system location, then the vehicle-based media system can refrain from performing the navigation-related action., see ¶ 0051; the vehicle-based media system can also display one or more suggested geographic locations associated with the advertisement content (and directions for navigating to these to the same) based on various attributes of the received geographic location data (e.g., a prompt for navigating to the closest geographic location [attribute included in the action history] associated with the advertisement, the geographic location with best traffic conditions for navigating thereto, etc.) [selects contents of the reproducible sound information], see ¶ 0052;  an occupant's mobile device, or both may take actions that result in additional content related to the advertisement being displayed for one or more occupants and thereby increase therein interactions with (and interest in) the advertisement (and the underlying business/products/services advertised therein). In a further aspect, the vehicle-based media system may also store the associated information (e.g., reference audio content, associated visual content, the occupant's interactions with the geographic location, or all of the above) for future use by the media system, see ¶ 0053).
As to Claim 15, Moon teaches a non-transitory computer-readable storage medium storing a program causing a computer to executes: a procedure of acquiring location information of a terminal or location information of a person (beacon server 130 [location information acquisition unit] receives, from the terminal 120, an acknowledgement for the reception of a signal from a beacon 132, see ¶ 0067; Fig. 1; one or more modules related to computer program instructions encoded on a tangible program storage medium in order to control the operation of a processing system or to be run by the processing system, see ¶ 0222-0223); 
a procedure of selecting a jingle by using the acquired location information (beacon server 130 [location information acquisition unit] receives, from the terminal 120, an acknowledgement for the reception of a signal from a beacon 132 and provides the information received along with the acknowledgement to the advertisement provision server 110, see ¶ 0067; beacon server 130 may deliver the received identification information of the beacon 132, the advertisement information, the identification information of the terminal 120, and the like to the advertisement provision server 110. The advertisement server 110 may provide an advertisement [jingle] to the terminal 120 using the received information, see ¶ 0069; Fig. 1); 
Moon does not explicitly disclose a procedure of deciding reproducible sound information by using the acquired location information, and a procedure of generating sound information so as to reproduce the jingle and the reproducible sound information in this order, to cause the terminal to reproduce the generated sound information. 
Modi teaches a procedure of deciding reproducible sound information by using the acquired location information (vehicle-based media system can determine a fingerprint for the captured audio content...the server could receive various audio advertisements and, for each audio advertisement, could generate respective reference audio fingerprints representing the respective audio advertisements, see ¶ 0041; in real time as the vehicle-based media system receives an audio advertisement, the vehicle-based media system could generate query audio fingerprint data representing the audio content of the advertisement that it is receiving and could transmit the query audio fingerprint data to the server for analysis, see ¶ 0042; As the server receives the query audio fingerprint data from the vehicle-based media system, the server could compare the query audio fingerprint data with the reference audio fingerprint data of the known advertisements. And if the server thereby determines with sufficient confidence that the query audio fingerprint data matches particular reference audio fingerprint data, then the server could conclude that the advertisement being received by the vehicle-based media system is the known advertisement represented by the particular reference audio fingerprint data [decides reproducible sound information], see ¶ 0043; once the advertisement that is being received by the vehicle-based media system has been identified, the identified advertisement can be used as a basis to retrieve a geographic location associated with the identified reference content [decides reproducible sound information based on location], see ¶ 0044), and  
a procedure of generating sound information so as to reproduce the jingle and the reproducible sound information in this order, to cause the terminal to reproduce the generated sound information (vehicle-based media system can use both the identified advertisement [reproduce the jingle] and the determined location data as a basis to select and perform a navigation-related action, see ¶ 0046; vehicle-based media system 300 displays a nearby business location 310 of an advertised business and an associated navigation prompt 312 (here, “Route to Nearby Core4 Coffee Roasters?”) [reproducible sound information] which can be displayed concurrently with the advertisement playing on the radio station (and/or soon thereafter), see ¶ 0071; at block 412, based at least on the identified geographic location associated with the identified reference audio content, outputting, via the user interface of the vehicle-based media system, a prompt to navigate to the identified geographic location, see ¶ 0080; Fig. 4; user interface 108 can include...output components such as...a sound speaker, see ¶ 0032; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon with Modi to teach a procedure of deciding reproducible sound information by using the acquired location information, and a procedure of generating sound information so as to reproduce the jingle and the reproducible sound information in this order, to cause the terminal to reproduce the generated sound information. The suggestion/motivation would have been in order for the media system to output the audio content through one or more speakers located within the vehicle (see ¶ 0004).
Moon and Modi do not expressly disclose wherein the jingle is specific patterns of sound elements.
Sen teaches wherein the jingle is specific patterns of sound elements (the media guidance application may generate an audio file along with the inserted advertisement text. For example, when the subtitle line “you should carry on and just do it” is inserted with an advertisement phrase to be “you should carry on and just do it WITH NIKE,” the media guidance application may generate an audio file corresponding to the advertisement phrase “WITH NIKE” [specific pattern of sound elements] to supplement the original audio track of the media asset, see Col. 5, lines 47-55).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon and Modi with Sen to teach wherein the jingle is specific patterns of sound elements. The suggestion/motivation would have been in order to stand out from the text of subtitles in order to better capture the attention of a viewer (see Col. 5, lines 61-62).
As to Claim 16, Moon, Modi and Sen depending on Claim 15, Modi teaches wherein the reproducible sound information includes information about contents that a person is able to experience in relation to the location information and information for determining a facility indicated by the location information, in this order (the vehicle-based media system, an occupant's mobile device, or both may take actions that result in additional content related to the advertisement being displayed for one or more occupants and thereby increase therein interactions with (and interest in) the advertisement (and the underlying business/products/services advertised  therein). In a further aspect, the vehicle-based media system may also store the associated information (e.g., reference audio content, associated visual content, the occupant's interactions with the geographic location, or all of the above) for future use by the media system, see ¶ 0053).  
As to Claim 20, Moon, Modi and Sen depending on Claim 15, Modi teaches wherein the program causes the computer to execute a procedure of storing an action history including an attribute that causes an action in a storage apparatus, to select contents of the reproducible sound information by using the attribute included in the action history (location data for a particular advertisement can include location data for multiple locations. For instance, as noted above, the particular advertisement might be an advertisement for a chain of restaurants, and the location data for the particular advertisement can include location data for each restaurant of the chain of restaurants. As such, the vehicle-based media system can be configured to consider the nearest restaurant location when determining whether to perform the navigation-related action [attribute causes an action]. For instance, if the nearest restaurant is within the threshold proximity/distance of the vehicle-based media system location, then the vehicle-based media system can perform the navigation-related action, such as by displaying a prompt to navigate the vehicle to the nearest restaurant location. Alternatively, if the nearest restaurant is not within the threshold proximity/distance of the vehicle-based media system location, then the vehicle-based media system can refrain from performing the navigation-related action., see ¶ 0051; the vehicle-based media system can also display one or more suggested geographic locations associated with the advertisement content (and directions for navigating to these to the same) based on various attributes of the received geographic location data (e.g., a prompt for navigating to the closest geographic location [attribute included in the action history] associated with the advertisement, the geographic location with best traffic conditions for navigating thereto, etc.) [selects contents of the reproducible sound information], see ¶ 0052;  an occupant's mobile device, or both may take actions that result in additional content related to the advertisement being displayed for one or more occupants and thereby increase therein interactions with (and interest in) the advertisement (and the underlying business/products/services advertised therein). In a further aspect, the vehicle-based media system may also store the associated information (e.g., reference audio content, associated visual content, the occupant's interactions with the geographic location, or all of the above) for future use by the media system, see ¶ 0053; one or more modules related to computer program instructions encoded on a tangible program storage medium in order to control the operation of a processing system or to be run by the processing system, see ¶ 0222-0223).
8.	Claims 3-5, 11-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0300972 to Moon in view of U.S. Patent Publication 2020/0044757 to Modi in further view of U.S. Patent 10,489,496 to Sen et al (“Sen”) and in further view of U.S. Patent 10,902,471 to Seko et al (“Seko”).
As to Claim 3, Moon, Modi and Sen depending on Claim 1, Moon, Modi and Sen do not expressly disclose wherein the selection unit determines an attribute of a location of the location information acquired by the location information acquisition unit, and selects further the jingle based on the determined attribute.  Seko teaches wherein the selection unit determines an attribute of a location of the location information acquired by the location information acquisition unit, and selects further the jingle based on the determined attribute (location-based advertising to the user who is looking for a nearby restaurant  may quantify as a placement and thus advertisement revenue may be generated. Typical location based requests may be made by asking, “Where is the closest fast food chain?” In turn, the voice assistant may provide names and locations of surrounding fast food chains [attribute of a location] presented by the advertisers, see Col. 1, lines 23-29; The GPS may be able to locate the vehicle 202 with the driver or occupant 104 in it. By doing this, location based advertisements may be made, that is, advertisers 204 that may be located near the vehicle 302 may be able to provide their advertisements [jingle] to the driver or occupant 104, see Col. 9, lines 5-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon, Modi and Sen with Seko to teach wherein the selection unit determines an attribute of a location of the location information acquired by the location information acquisition unit, and selects further the jingle based on the determined attribute. The suggestion/motivation would have been in order to provide location-based advertisements to the driver or occupant (see Col. 9, lines 7-10).
As to Claim 4, Moon, Modi, Sen and Seko depending on Claim 3, Seko teaches wherein the selection unit determines a facility by using the location information and sets a category of the facility as the attribute of the location (location-based advertising to the user who is looking for a nearby restaurant  [facility] may quantify as a placement and thus advertisement revenue may be generated. Typical location based requests may be made by asking, “Where is the closest fast food chain?” In turn, the voice assistant may provide names and locations of surrounding fast food chains [category of the facility as the attribute of a location] presented by the advertisers, see Col. 1, lines 23-29; The GPS may be able to locate the vehicle 202 with the driver or occupant 104 in it. By doing this, location based advertisements may be made, that is, advertisers 204 that may be located near the vehicle 302 may be able to provide their advertisements [jingle] to the driver or occupant 104, see Col. 9, lines 5-10).
	As to Claim 5, Moon, Modi, Sen and Seko depending on Claim 3, Seko teaches wherein the selection unit sets an attribute of contents that can be experienced at the location indicated by the location information as the attribute of the location (location-based advertising to the user who is looking for a nearby restaurant   may quantify as a placement and thus advertisement revenue may be generated. Typical location based requests may be made by asking, “Where is the closest fast food chain?” In turn, the voice assistant may provide names and locations of surrounding fast food chains [attribute of location] presented by the advertisers, see Col. 1, lines 23-29; The GPS may be able to locate the vehicle 202 with the driver or occupant 104 in it. By doing this, location based advertisements may be made, that is, advertisers 204 that may be located near the vehicle 302 may be able to provide their advertisements [attribute of contents experienced at the location] to the driver or occupant 104, see Col. 9, lines 5-10).
As to Claim 11, Moon, Modi and Sen depending on Claim 9, Moon, Modi and Sen do not expressly disclose wherein the method executed by the server apparatus comprises determining attribute of a location of the acquired location information, and selection further the jingle based on the determined attribute.  Seko teaches wherein the method executed by the server apparatus comprises determining attribute of a location of the acquired location information, and selection further the jingle based on the determined attribute (location-based advertising to the user who is looking for a nearby restaurant  may quantify as a placement and thus advertisement revenue may be generated. Typical location based requests may be made by asking, “Where is the closest fast food chain?” In turn, the voice assistant may provide names and locations of surrounding fast food chains [attribute of a location] presented by the advertisers, see Col. 1, lines 23-29; The GPS may be able to locate the vehicle 202 with the driver or occupant 104 in it. By doing this, location based advertisements may be made, that is, advertisers 204 that may be located near the vehicle 302 may be able to provide their advertisements [jingle] to the driver or occupant 104, see Col. 9, lines 5-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon, Modi and Sen with Seko to teach wherein the method executed by the server apparatus comprises determining attribute of a location of the acquired location information, and selection further the jingle based on the determined attribute. The suggestion/motivation would have been in order to provide location-based advertisements to the driver or occupant (see Col. 9, lines 7-10).
As to Claim 12, Moon, Modi, Sen and Seko depending on Claim 11, Seko teaches wherein the method executed by the server apparatus comprises determining a facility by using the location information and setting a category of the facility as the attribute of the location (location-based advertising to the user who is looking for a nearby restaurant  [facility] may quantify as a placement and thus advertisement revenue may be generated. Typical location based requests may be made by asking, “Where is the closest fast food chain?” In turn, the voice assistant may provide names and locations of surrounding fast food chains [category of the facility as the attribute of a location] presented by the advertisers, see Col. 1, lines 23-29; The GPS may be able to locate the vehicle 202 with the driver or occupant 104 in it. By doing this, location based advertisements may be made, that is, advertisers 204 that may be located near the vehicle 302 may be able to provide their advertisements [jingle] to the driver or occupant 104, see Col. 9, lines 5-10).
	As to Claim 13, Moon, Modi, Sen and Seko depending on Claim 11, Seko teaches wherein the method executed by the server apparatus comprises setting an attribute of contents that can be experienced at the location indicated by the location information as the attribute of the location (location-based advertising to the user who is looking for a nearby restaurant   may quantify as a placement and thus advertisement revenue may be generated. Typical location based requests may be made by asking, “Where is the closest fast food chain?” In turn, the voice assistant may provide names and locations of surrounding fast food chains [attribute of location] presented by the advertisers, see Col. 1, lines 23-29; The GPS may be able to locate the vehicle 202 with the driver or occupant 104 in it. By doing this, location based advertisements may be made, that is, advertisers 204 that may be located near the vehicle 302 may be able to provide their advertisements [attribute of contents experienced at the location] to the driver or occupant 104, see Col. 9, lines 5-10).
As to Claim 17, Moon, Modi and Sen depending on Claim 15, Moon and Modi do not expressly disclose wherein the program causes the computer to execute a procedure of determining an attribute of a location of the location information acquired by the location information acquisition unit to select further the jingle based on the determined attribute.  Seko teaches wherein the selection unit a procedure of determining an attribute of a location of the location information acquired by the location information acquisition unit to select further the jingle based on the determined attribute (location-based advertising to the user who is looking for a nearby restaurant  may quantify as a placement and thus advertisement revenue may be generated. Typical location based requests may be made by asking, “Where is the closest fast food chain?” In turn, the voice assistant may provide names and locations of surrounding fast food chains [attribute of a location] presented by the advertisers, see Col. 1, lines 23-29; The GPS may be able to locate the vehicle 202 with the driver or occupant 104 in it. By doing this, location based advertisements may be made, that is, advertisers 204 that may be located near the vehicle 302 may be able to provide their advertisements [jingle] to the driver or occupant 104, see Col. 9, lines 5-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon, Modi and Sen with Seko to teach wherein the program causes the computer to execute a procedure of determining an attribute of a location of the location information acquired by the location information acquisition unit to select further the jingle based on the determined attribute. The suggestion/motivation would have been in order to provide location-based advertisements to the driver or occupant (see Col. 9, lines 7-10).
As to Claim 18, Moon, Modi, Sen and Seko depending on Claim 17, Seko teaches wherein the program causes the computer to execute a procedure of determining a facility by using the location information and sets a category of the facility as the attribute of the location (location-based advertising to the user who is looking for a nearby restaurant  [facility] may quantify as a placement and thus advertisement revenue may be generated. Typical location based requests may be made by asking, “Where is the closest fast food chain?” In turn, the voice assistant may provide names and locations of surrounding fast food chains [category of the facility as the attribute of a location] presented by the advertisers, see Col. 1, lines 23-29; The GPS may be able to locate the vehicle 202 with the driver or occupant 104 in it. By doing this, location based advertisements may be made, that is, advertisers 204 that may be located near the vehicle 302 may be able to provide their advertisements [jingle] to the driver or occupant 104, see Col. 9, lines 5-10).
	As to Claim 19, Moon, Modi, Sen and Seko depending on Claim 17, Seko teaches wherein the program causes the computer to execute a procedure of setting an attribute of contents that can be experienced at the location indicated by the location information as the attribute of the location (location-based advertising to the user who is looking for a nearby restaurant   may quantify as a placement and thus advertisement revenue may be generated. Typical location based requests may be made by asking, “Where is the closest fast food chain?” In turn, the voice assistant may provide names and locations of surrounding fast food chains [attribute of location] presented by the advertisers, see Col. 1, lines 23-29; The GPS may be able to locate the vehicle 202 with the driver or occupant 104 in it. By doing this, location based advertisements may be made, that is, advertisers 204 that may be located near the vehicle 302 may be able to provide their advertisements [attribute of contents experienced at the location] to the driver or occupant 104, see Col. 9, lines 5-10).


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694 

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694